MEMORANDUM **
The law firm of Karp, Richardson & DerOvanesian (“KRD”) appeals the Bankruptcy Appellate Panel’s order affirming a bankruptcy court’s denial of its motion to reopen the Chapter 11 bankruptcy case of general contractor Ted Vance & Sons. We have jurisdiction under 28 U.S.C. § 158(d). We review for abuse of discretion a bankruptcy court’s ruling on a motion to reopen, Weiner v. Perry, Settles & Lawson, Inc. (In re Weiner), 161 F.3d 1216, 1217 (9th Cir.1998), and we affirm.
Because it was not satisfied that settlement efforts had been exhausted, the bankruptcy court did not abuse its discretion by denying KRD’s motion to reopen. See Lindsay v. Beneficial Reinsurance Co. (In re Lindsay), 59 F.3d 942, 950 (9th Cir.1995).
We decline to impose sanctions against appellant under Federal Rule of Appellate Procedure 38.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.